Title: [Tuesday March 19.]
From: Adams, John
To: 


      Tuesday March 19. The order of the Day again. Mr. Harrison reported that the Committee have come to sundry Resolutions, which they directed him to lay before Congress. The Report of the Committee being read Resolved that a Committee of three be appointed to draw a Declaration pursuant to said Report and lay the same before Congress. The Members chosen Mr. Wythe, Mr. Jay and Mr. Wilson.
      Mr. Wythe was one of our best Men, but Mr. Jay and Mr. Wilson, tho excellent Members when present, had been hitherto generally in favour of the dilatory System.
      Resolved that it be an instruction to the said Committee to receive and insert a Clause or Clauses, that all Seamen and Mariners on board of Merchant Ships and Vessells taken and condemned as Prizes, shall be entitled to their pay, according to the Terms of their contracts, untill the time of condemnation.
     